DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 7/14/2021 and 11/23/2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 11,118,951. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent No. 11,118,951 claims a compact ultrasonic flowmeter for measuring flowrate and other fluid related data (Claim 1), comprising:
a flow tube with a flow bore for passage of the fluid between an inlet and an outlet (Claim 1);
a flowmeter housing associated with the flow tube (Claim 1);
a printed circuit board arranged in the flowmeter housing and including a processor for controlling operations of the flowmeter (Claim 1).  
a meter circuit including two or more ultrasonic transducers provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid (Claim 1);
a display mounted on the printed circuit board and configured for displaying a measured flowrate and other fluid related data, the processor and two or more ultrasonic transducers being surface mounted on a lower side of the printed circuit board and the display being mounted on an upper side of the printed circuit board (Claim 1);
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (Claim 1); and
an antenna element configured to be connected to a radio circuit via connectors provided on the printed circuit board and/or the antennal element (Claim 6 via Claim 4).

Claims 1, 2, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,118,951 in view of U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”).

As for claim 1, U.S. Patent No. 11,118,951 claims a compact ultrasonic flowmeter for measuring flowrate and other fluid related data (Claim 1), comprising:
a flow tube with a flow bore for passage of the fluid between an inlet and an outlet (Claim 1);
a flowmeter housing associated with the flow tube (Claim 1);
a printed circuit board arranged in the flowmeter housing and including a processor for controlling operations of the flowmeter (Claim 1).  
a meter circuit including two or more ultrasonic transducers provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid (Claim 1);
a display mounted on the printed circuit board and configured for displaying a measured flowrate and other fluid related data, the processor and two or more ultrasonic transducers being surface mounted on a lower side of the printed circuit board and the display being mounted on an upper side of the printed circuit board (Claim 1); and
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (Claim 1).
Claim 1 of U.S. Patent No. 11,118,951 does not claim an antenna element as recited.
However, Laursen’858 discloses an antenna element (502) configured to be connected to a radio circuit (wires connecting 402 and 204) via connectors (402) provided on a printed circuit board (206) and/or the antennal element.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify Claim 1 of U.S. Patent No.  11,118,951 to include the antenna as disclosed by Laursen’858 in order to allow wireless communication with the ultrasonic flowmeter (Laursen’858: col. 3,lines 5-12).

As for claim 2, U.S. Patent No. 11,118,951 as modified by Laursen’858 claims a radio communication device (Laursen’858: 204) that is mounted on the lower side of the printed circuit board (Laursen’596: paragraph [0020]) and is connected to the radio circuit (Laursen:858: 204) implemented on the printed circuit board.

As for claim 8, U.S. Patent No. 11,118,951 as modified by Laursen’858 claims that the radio communication device is configured to detect whether an electrical connection exists between the antenna element and the connectors and the radio circuit (Claim 5 of U.S. Patent No. 11,118,951).

As for claim 9, U.S. Patent No. 11,118,951 as modified by Laursen’858 claims that the printed circuit board includes only a single circuit board (Laursen’858: 206) and that the flowmeter housing is integrated with the flow tube (Laursen’858: Fig. 1).

Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,118,951 in view of U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) and U.S. Patent Application Publication 2016/0305807 by Drachmann (“Drachmann”).

As for claim 10, U.S. Patent No. 11,118,951 claims a compact ultrasonic flowmeter for measuring flowrate and other fluid related data (Claim 1), comprising:
a flow tube with a flow bore for passage of the fluid between an inlet and an outlet (Claim 1);
a flowmeter housing associated with the flow tube (Claim 1);
a printed circuit board arranged in the flowmeter housing and including a processor for controlling operations of the flowmeter (Claim 1).  
a meter circuit including two or more ultrasonic transducers provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid (Claim 1);
a display mounted on the printed circuit board and configured for displaying a measured flowrate and other fluid related data, the processor and two or more ultrasonic transducers being surface mounted on a lower side of the printed circuit board and the display being mounted on an upper side of the printed circuit board (Claim 1); and
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (Claim 1).
Claim 1 of U.S. Patent No. 11,118,951 does not claim a radio communication device as recited.
However, Laursen’858 discloses a radio communication device (Laursen’858: 204) is mounted on a printed circuit board, radio communication device (Laursen’858: 204) being electrically coupled to the antenna element (Laursen’858: 502) via a radio circuit, wherein the antenna is mounted on a container (Laursen’858: 106).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify Claim 1 of U.S. Patent No.  11,118,951 to include the radio communication device and the antenna as disclosed by Laursen’858 in order to allow wireless communication with the ultrasonic flowmeter (Laursen’858: col. 3,lines 5-12).
Claim 1 of U.S. Patent No. 11,118,951 as modified by Laursen’858 does not claim that the antenna is releasably coupled to the radio circuit.
However, Drachmann an antenna that is releasably coupled to a radio circuit (paragraph [0014]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the antenna of Claim 1 of U.S. Patent No.  11,118,951 and Laursen’858 to be releasable coupled as disclosed by Drachmann in order to allow antennas of different RF frequency bands to be used (Drachmann: paragraph [0014]).

	As for claim 11, U.S. Patent No. 11,118,951 as modified by Laursen’858 and Drachmann claims that the radio communication device is configured to detect whether an electrical connection exists between the radio communication device and the antenna element and the processor is configured to determine whether the container has been lifted above the printed circuit board based on a n input from the radio communication device that the electrical connection to the antenna element has been disconnected (Claim 5 of U.S. Patent No. 11, 118, 951).

As for claim 12, , U.S. Patent No. 11,118,951 as modified by Laursen’858 and Drachmann claims that the antenna element (Laursen’858: 502) is configured to be connected to the radio circuit (Laursen’858: wires connecting 402 and 204) via connectors (Laursen’858: 402) provided on the printed circuit board (Laursen’858: 206) and/or the antennal element.

As for claim 14, U.S. Patent No. 11,118,951 as modified by Laursen’858 and Drachmann claims that the radio communication device is configured to detect whether an electrical connection exists between the antenna element and the connectors and the radio circuit (Claim 5 of U.S. Patent No. 11,118,951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”) and EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021.

As for claim 1, Laursen’858 discloses a compact ultrasonic flowmeter (Fig. 3) for measuring flowrate and other fluid related data, comprising:
a flow tube (110) with a flow bore (see Fig. 3) for passage of the fluid between an inlet (109) and an outlet (111);
a flowmeter housing (104) associated with the flow tube (110);
a printed circuit board (206) arranged in the flowmeter housing;
a meter circuit (implicitly provided) including two or more ultrasonic transducers (311) provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid;
a display (208) mounted on the printed circuit board (206) and configured for displaying a measured flowrate and other fluid related data, the display (208) being mounted on an upper side of the printed circuit board (206);
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (col. 5, lines 48-51); and
an antenna element (502) configured to be connected to a radio circuit (wires connecting 402 and 204) via connectors (402) provided on the printed circuit board (206) and/or the antennal element.
Laursen’858 does not disclose that the printed circuit board includes a processor for controlling operations of the flowmeter.  Instead, Laursen’858 discloses generic electronics for controlling operations of the flowmeter (col. 5, lines 39-43).
However, Kashima discloses a processor (811; col. 23, lines 49-50) for controlling operations of a flowmeter (col. 8, lines 44-60).
Because Laursen’858 and Kashima both disclose structures for controlling operations of a flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the processor of Kashima for the generic electronics of Laursen’858 to achieve the predictable result of controlling operations of a flow meter.
	Laursen’858 as modified by Kashima does not disclose that the processor and the ultrasonic transducers are surface mounted on a lower side of the printed circuit board.
	However, Lauren’596 discloses electronics and ultrasonic transducers that are surface mounted on a lower side of the printed circuit board (Figs. 4, 5 and paragraph [0020]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Lauren’858 and Kashima by mounting the processor and ultrasonic transducers as disclosed by Lauren’596 so that the PCB need not be turned over during the mounting process, thus simplifying the manufacturing process (Lauren’596: paragraph [0020]).

As for claim 2, Laursen’858 as modified by Kashima and Laursen’596 discloses a radio communication device (Laursen’858: 204) that is mounted on the lower side of the printed circuit board (Laursen’596: paragraph [0020]) and is connected to the radio circuit (Laursen:858: 204) implemented on the printed circuit board.

As for claim 9, Laursen’858 as modified by Kashima and Laursen’596 discloses that the printed circuit board includes only a single circuit board (Laursen’858: 206) and that the flowmeter housing is integrated with the flow tube (Laursen’858: Fig. 1).

As for claim 18, Laursen’858 discloses a compact ultrasonic flowmeter (Fig. 3) for measuring flowrate and other fluid related data, comprising:
a flow tube (110) with a flow bore (see Fig. 3) for passage of the fluid between an inlet (109) and an outlet (111);
a flowmeter housing (104) associated with the flow tube (110);
a printed circuit board (206) arranged in the flowmeter housing;
a meter circuit (implicitly provided) including two or more ultrasonic transducers (311) provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid;
a display (208) mounted on the printed circuit board (206) and configured for displaying a measured flowrate and other fluid related data, the display (208) being mounted on an upper side of the printed circuit board (206);
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (col. 5, lines 48-51); and
a radio communication device (Laursen’858: 204) mounted on the printed circuit board;
an antenna element (502) configured to be connected to a radio circuit (wires connecting 402 and 204), wherein the radio communication device (Laursen’858: 204) is electrically coupled to the antenna element (Laursen’858: 502) via the radio circuit.
Laursen’858 does not disclose that the printed circuit board includes a processor for controlling operations of the flowmeter.  Instead, Laursen’858 discloses generic electronics for controlling operations of the flowmeter (col. 5, lines 39-43).
However, Kashima discloses a processor (811; col. 23, lines 49-50) for controlling operations of a flowmeter (col. 8, lines 44-60).
Because Laursen’858 and Kashima both disclose structures for controlling operations of a flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the processor of Kashima for the generic electronics of Laursen’858 to achieve the predictable result of controlling operations of a flow meter.
	Laursen’858 as modified by Kashima does not disclose that the processor and the ultrasonic transducers are surface mounted on a lower side of the printed circuit board.
	However, Lauren’596 discloses electronics and ultrasonic transducers that are surface mounted on a lower side of the printed circuit board (Figs. 4, 5 and paragraph [0020]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Lauren’858 and Kashima by mounting the processor and ultrasonic transducers as disclosed by Lauren’596 so that the PCB need not be turned over during the mounting process, thus simplifying the manufacturing process (Lauren’596: paragraph [0020]).

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”) and EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 as applied to claim 2, further in view of U.S. Patent Application Publication 2016/0305807 by Drachmann (“Drachmann”).

As for claim 3, Laursen’858 as modified by Kashima and Laursen’596 discloses the compact ultrasonic flowmeter according to claim 3 (see the rejection of claim 3 above) and that the radio communication device (Laursen’858: 204) is electrically coupled to the antenna element (Laursen’858: 502) via the radio circuit, and that the antenna is mounted on a container (Laursen’858: 106),
Laursen’858 as modified by Kashima and Laursen’596 does not disclose that the antenna is releasably coupled to the radio circuit.
However, Drachmann an antenna that is releasably coupled to a radio circuit (paragraph [0014]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the antenna of Laursen’858, Kashima and Laursen’596 to be releasable coupled as disclosed by Drachmann in order to allow antennas of different RF frequency bands to be used (Drachmann: paragraph [0014]).

	As for claim 4, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the connectors and/or mating connector surfaces are arranged on the printed circuit board along a periphery thereof (Laursen’858: see Fig. 4), corresponding to a position of the antenna element on the container (Laursen’858: see Fig. 4).

	As for claim 5, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the antenna element (Laursen’959: 502) is mounted on a side face of the container (Laursen’858: see Fig. 5).

	As for claim 7, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the antennal element is a patch antenna or a trace deposited directly on a side of the container (Laursen’858: Fig. 5 and col. 7, line 59 - col. 8, line 8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent Application Publication 2016/0305807 by Drachmann (“Drachmann”) as applied to claim 5, further in view of U.S. Patent Application 8,310,403 issued to Nahar (“Nahar”).

As for claim 6, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses the compact ultrasonic flowmeter according to claim 5 (see the rejection of claim 5 above).
Laursen’858 as modified by Kashima, Laursen’596 and Drachmann does not disclose that the antenna element is mounted on the circumferential side of the container.  Instead, Laursen’858 discloses an antenna element that is located on a face of a cover (Laursen’858: see Fig. 5).  Laursen’858 discloses that the antenna element allows wireless communication with the ultrasonic flowmeter (Laursen’858: col. 3,lines 5-12).
However, Nahar discloses an antenna element (29) that is mounted on the circumferential side of a container (see Fig. 4). Nahar discloses that the antenna element allows wireless communication with the ultrasonic flowmeter (col. 1, lines 30-39).
Because Nahar and Laursen’858 both disclose antenna elements that allow wireless communication with an ultrasonic flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the antenna element and mounting structure of Nahar for the antenna element and mounting structure of Laursen’858 to achieve the predictable result of allowing wireless communication with an ultrasonic flowmeter.

Claims 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent Application Publication 2016/0305807 by Drachmann (“Drachmann”).

As for claim 10, Laursen’858 discloses a compact ultrasonic flowmeter (Fig. 3) for measuring flowrate and other fluid related data, comprising:
a flow tube (110) with a flow bore (see Fig. 3) for passage of the fluid between an inlet (109) and an outlet (111);
a flowmeter housing (104) associated with the flow tube (110);
a printed circuit board (206) arranged in the flowmeter housing;
a meter circuit (implicitly provided) including two or more ultrasonic transducers (311) provided on the printed circuit board and configured for operating the ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid;
a display (208) mounted on the printed circuit board (206) and configured for displaying a measured flowrate and other fluid related data, the display (208) being mounted on an upper side of the printed circuit board (206);
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (col. 5, lines 48-51); and
a radio communication device (Laursen’858: 204) that is mounted on the printed circuit board, radio communication device (Laursen’858: 204) being electrically coupled to the antenna element (Laursen’858: 502) via the radio circuit, and that the antenna is mounted on a container (Laursen’858: 106).
Laursen’858 does not disclose that the printed circuit board includes a processor for controlling operations of the flowmeter.  Instead, Laursen’858 discloses generic electronics for controlling operations of the flowmeter (col. 5, lines 39-43).
However, Kashima discloses a processor (811; col. 23, lines 49-50) for controlling operations of a flowmeter (col. 8, lines 44-60).
Because Laursen’858 and Kashima both disclose structures for controlling operations of a flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the processor of Kashima for the generic electronics of Laursen’858 to achieve the predictable result of controlling operations of a flow meter.
	Laursen’858 as modified by Kashima does not disclose that the processor and the ultrasonic transducers are surface mounted on a lower side of the printed circuit board.
	However, Lauren’596 discloses electronics and ultrasonic transducers that are surface mounted on a lower side of the printed circuit board (Figs. 4, 5 and paragraph [0020]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Lauren’858 and Kashima by mounting the processor and ultrasonic transducers as disclosed by Lauren’596 so that the PCB need not be turned over during the mounting process, thus simplifying the manufacturing process (Lauren’596: paragraph [0020]).
Laursen’858 as modified by Kashima and Laursen’596 does not disclose that the antenna is releasably coupled to the radio circuit.
However, Drachmann an antenna that is releasably coupled to a radio circuit (paragraph [0014]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the antenna of Laursen’858, Kashima and Laursen’596 to be releasable coupled as disclosed by Drachmann in order to allow antennas of different RF frequency bands to be used (Drachmann: paragraph [0014]).

As for claim 12, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the antenna element (Laursen’858: 502) is configured to be connected to the radio circuit (Laursen’858: wires connecting 402 and 204) via connectors (Laursen’858: 402) provided on the printed circuit board (Laursen’858: 206) and/or the antennal element.

As for claim 13, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the connectors and/or mating connector surfaces are arranged on the printed circuit board along a periphery thereof (Laursen’858: see Fig. 4), corresponding to a position of the antenna element on the container (Laursen’858: see Fig. 4).

As for claim 15, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the antenna element (Laursen’959: 502) is mounted on a side face of the container (Laursen’858: see Fig. 5).

As for claim 16, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the radio communication device (Laursen’858: 204) is mounted on the lower side of the printed circuit board (Laursen’596: paragraph [0020]) and is connected to the radio circuit (Laursen:858: 204) implemented on the printed circuit board.

As for claim 17, Laursen’858 as modified by Kashima, Laursen’596 and Drachmann discloses that the printed circuit board includes only a single circuit board (Laursen’858: 206) and that the flowmeter housing is integrated with the flow tube (Laursen’858: Fig. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,692,600 issued to Pakosz et al. (“Pakosz”) is cited for all that it discloses including an antenna mounted to a container of an ultrasonic flowmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853